Title: From Thomas Jefferson to Daniel Bedinger, 6 July 1807
From: Jefferson, Thomas
To: Bedinger, Daniel


                        
                            Washington July 6. 07.
                        
                        Th: Jefferson asks the favor of mr Bedinger to seal and send the inclosed letter to Colo. Tatham wherever he
                            shall be after having perused it. mr Bedinger will see that, on a consultation with the Secretary of the navy, it will be
                            asked of him to do for forwarding the agency of Colo. Tatham. he salutes him with respect
                    